UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1932



SHERRY WHITE-BATTLE,

                                              Plaintiff - Appellant,


          versus


DEMOCRATIC PARTY OF VIRGINIA; NORFOLK CITY
DEMOCRATIC COMMITTEE; GEORGE SCHAEFER; NORFOLK
ELECTORAL BOARD,

                                            Defendants - Appellees,


--------------------------------------------------

ELISA LONG, General Registrar of the City of
Norfolk; EILEEN M. ADDISON,

                                                            Movants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-03-897-2)


Submitted: December 15, 2005              Decided:   December 20, 2005


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Sherry White-Battle, Appellant Pro Se. Stephen Edward Heretick,
FIRST VIRGINIA BANK BUILDING, Portsmouth, Virginia; Robert Bryan
Rigney, A. Christopher Zaleski, PROTOGYROU & RIGNEY, PLC, Norfolk,
Virginia; Samuel Lawrence Dumville, NORRIS & ST. CLAIR, PC,
Virginia Beach, Virginia; Melvin Wayne Ringer, CITY ATTORNEY’S
OFFICE, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Sherry White-Battle appeals the district court’s order

denying her second motion to amend her complaint. We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See White-Battle v.

Democratic Party of Virginia, No. CA-03-897-2 (E.D. Va. July 29,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -